UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6121


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

CESAR SIERRO-PINEDA, a/k/a Desiderio Ramirez Duarte, a/k/a
Desiderio Pineda Duarte,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:11-cr-00022-RLV-1; 5:14-cv-00063-
RLV)


Submitted:   June 18, 2015                 Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cesar Sierro-Pineda, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cesar Sierro-Pineda seeks to appeal the district court’s

order denying his 28 U.S.C. § 2255 (2012) motion.        We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

      When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”   Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

October 14, 2014.   The notice of appeal was filed on January 16,

2015. *   Because Sierro-Pineda failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.       We grant Sierro-Pineda’s motion


      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988). Although Sierro-Pineda first dated his notice of appeal
December 14, 2014, he changed the date to January 16, 2015, and
initialed the change.   Under either date, the notice of appeal
is untimely filed.



                                 2
to extend the filing time for the informal opening brief and

accept   the   tendered   brief.   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                 DISMISSED




                                   3